DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s response filed on 02/03/2022. Claims 1-11 are currently presented in the instant application.
Response to Arguments
Applicant's arguments filed on 02/03/2022 have been fully considered but they are not persuasive.
In response to applicant’s remark on pages 5-7, the applicant points out the sidewall portion and the side surface portion are the same. Further, the applicant points out third distance is L2 and the fourth distance is L1 as recited in claim 1.
In response to applicant’s arguments as stated above, the examiner respectfully disagrees with the applicant’s argument.  According to the specification and figure 5, specification only disclosed the side surface portion (511) and silent to mention the sidewall portion. Therefore, the sidewall portion cannot be the same as the side surface portion as claimed. Further, specification disclosed the first distance D1 and second distance D2, but the applicant argues in the remark that the third distance is L2 and the fourth distance is L1. The L1 and L2 is a length of the side surface portion. Specification silent to disclosed the first distance and second distance as claimed. Therefore, the 112(b) rejection and 103 rejection are still maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: 
It is unclear what “a first slit formed in the first sidewall portion” in line 14, figure 5 is referring to sine the first slit 516a is formed between first side surface portion 511 and second side surface portion 512, not in the first sidewall portion 511 as recites in figure 5.
It is unclear what “a second sidewall portion (512) extended from a first end of the first sidewall portion and perpendicular to the folding axis, a second slit, and a third slit closer to the hinge structure than the second slit formed in the second sidewall portion” in lines 15-18 is referring to sine a second slit 516b and a third slit 516c as recites in figure 5. The second slit 516b closer to the hinge structure than the third slit 516c formed in the third sidewall portion 513. Furthermore, a second sidewall portion 512 is not extended from a first end of the first sidewall portion 511.
It is unclear what “a third sidewall portion (513) extended from a second end of the first sidewall portion” in lines 19-20, in figure 5 is referring to?

It is unclear what “a third distance between the first sidewall portion and the fourth slit is shorter than a fourth distance between the third sidewall portion and the first slit” in lines 25-26, figure 5 is referring to?
It is unclear what “the first slit (516a) disposed closer the third sidewall portion (513) than the second sidewall portion (512)” in lines 27-28, figure 5 is referring to? Since the first slit (516a) disposed closer the second sidewall portion (513) than the third sidewall portion 513.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No.: 2020/0333855, hereinafter, “Kim”) in view of Choi et al. (US Pub. No.: 2012/0264489, hereinafter, “Choi”).
Regarding claim 1, Kim teaches a portable communication device comprising (see figures 1B-1C and 2):
a housing including a first housing portion and a second housing portion including conductive material (see figures 1B-1C and 2, front case 101, rear case 102, metal side frames 231, segmented section 233 serves as a radiator, [0061, 0102, 0105]);
a hinge structure accommodated in the housing, and connected with the first housing portion and the second housing portion (see figure 2, hinge 210, [0099]);
a wireless communication circuit accommodated in the housing, and electrically connected with the housing (see figure 1A, wireless unit 110); and
a camera module accommodated in the first housing portion (see figure 1B, first camera 121 a, front case 101, [0067]),

a first sidewall portion located opposite to the hinge structure and parallel with the folding axis, a first slit formed in the first sidewall portion (see figures 2a-2b, plurality of side frame segments 233a-233b, plurality of slit 232, hinge 210, [0099-0102]);
a second sidewall portion extended from a first end of the first sidewall portion and perpendicular to the folding axis, a second slit, and a third slit closer to the hinge structure than the second slit formed in the second sidewall portion (see figures 2a-2b, plurality of top or bottom side frame segments 233a-233b, plurality of slit 232, hinge 210, [0099-0102]); and
a third sidewall portion extended from a second end of the first sidewall portion and perpendicular to the folding axis, a fourth slit, and a fifth slit closer to the hinge structure than the fourth slit formed in the third sidewall portion (see figures 2a-2b, plurality of side frame segments on the right side of the first body 131 that are formed a first sidewall portion and a third sidewall portion, plurality of slit 232, hinge 210, [0099-0102]);, 
wherein a first distance between the camera module and the second sidewall portion is shorter than a second distance between the camera module and the third sidewall portion portion (see figures 2a-2b, plurality of top or bottom side frame segments 233a-233b, plurality of slit 232, hinge 210, camera 121a or 121b, [0067,0099-0102]),
wherein a third distance between the first sidewall portion and the fourth slit is shorter than a fourth distance between the third sidewall portion and the first slit (see 
wherein the first slit disposed closer the third sidewall portion than the second sidewall portion (see figures 2a-2b, plurality of side frame segments on the right side of the first body 131 that are formed a first sidewall portion and a third sidewall portion, plurality of top or bottom side frame segments 233a-233b, plurality of slit 232, hinge 210, camera 121a or 121b, [0067, 0099-0102]), and
wherein a first part of the first sidewall portion and a first part of the third sidewall portion disposed between the first slit and the fourth slit are configured to operate as a first antenna supporting a first frequency band (see figures 2a-2b, plurality of side frame segments on the right side of the first body 131 that are formed a first sidewall portion and a third sidewall portion, plurality of top or bottom side frame segments 233a-233b, plurality of slit 232, hinge 210, camera 121a or 121b, [0067,0099-0102]). 
It should be noticed that Kim fails to teach a flexible display including a first display portion accommodated in the first housing portion, and a second display portion accommodated in the second housing portion, the flexible display foldable about a folding axis when the housing is folded. However, Choi teaches a flexible display including a first display portion accommodated in the first housing portion, and a second display portion accommodated in the second housing portion, the flexible display foldable about a folding axis when the housing is folded (see figure 11, [0034]).
before the effective filing date of the claimed invention to incorporate the teaching of Choi into view of Kim in order to made device more compact for easily holding or storage.
Regarding claim 2, Kim further teaches the fourth distance is shorter than a fifth distance between the second sidewall portion and the first slit (see figures 2a-2b, plurality of side frame segments on the right side of the first body 131 that are formed a first sidewall portion and a third sidewall portion, plurality of top or bottom side frame segments 233a-233b, plurality of slit 232, hinge 210, camera 121a or 121b, [0067, 0099-0102]).
Regarding claim 3, Kim further teaches a second part of the third sidewall portion disposed between the fourth slit and the fifth slit is configured to operate as a second antenna supporting a second frequency band at least partially different from the first frequency band (see figure 1A, 2a-2b, wireless unit 110 is supported plurality of frequency ranges, plurality of side frame segments on the right side of the first body 131 that are formed a first sidewall portion and a third sidewall portion, plurality of top or bottom side frame segments 233a-233b, plurality of slit 232, [0067, 0099-0102, 0130]).
Regarding claim 4, Kim further teaches a fourth distance between the third sidewall portion and the first slit (see figures 2a-2b, plurality of side frame segments on the right side of the first body 131 that are formed a first sidewall portion and a third sidewall portion, plurality of top or bottom side frame segments 233a-233b, plurality of slit 232, hinge 210, camera 121a or 121b, [0067, 0099-0102]). Kim fails to teach the fourth distance is between 30mm and 50mm. It appear to examiner that select the 
Regarding claim 5, Kim further teaches wherein the first frequency band is a low frequency band, and wherein the second frequency band is a mid/high frequency band (see figure 1A, 2a-2b, it is clearly seen that wireless unit 110 is supported plurality of frequency ranges).
Regarding claim 6, Kim further teaches the first part of third sidewall portion includes a ground terminal, a power supply terminal, and a switch terminal, wherein the ground terminal is provided in the first part of the third sidewall portion to be electrically connected with a ground portion included in the printed circuit board in a position adjacent to the fourth slit, wherein the power supply terminal is provided in the first part of the third sidewall portion to be electrically connected with a power supply portion included in the printed circuit board between the ground terminal and the switch terminal, and wherein the switch terminal is provided in the first part of the third sidewall portion to be electrically connected with a switch portion included in the printed circuit board in a position adjacent to the power supply terminal (see figure 1A, 2a-2b, 13, plurality of side frame segments on the right side of the first body 131 that are formed a first sidewall portion and a third sidewall portion, plurality of top or bottom side frame segments 233a-233b, plurality of slit 232, plurality of power supply 241, substrate 222, switch 243, [0067, 0099-0102, 0119, 0123, 0137-0138]).
Regarding claim 7, Kim further teaches the second part of the third sidewall portion includes a power supply terminal, and wherein the power supply terminal is provided in the second part of the third sidewall portion to be electrically connected with 
Regarding claim 8, Kim further teaches the first, second, third, fourth, and fifth slits are filled with an insulating material (see [0104]).
Regarding claim 9, Kim further teaches the first housing portion and the second housing portion are rotated on the hinge structure to be folded to allow the first surface to face the third surface or to allow the first surface to be positioned side by side (see figures 2a-2b, first body 131, second body 132).
Regarding claim 10, Kim further teaches in the folded position where the first surface faces the third surface, the first, second, third, fourth, and fifth slits of the first sidewall portion of the first housing portion adjacently face a sixth, seventh, eighth, ninth, and tenth slits of a fourth sidewall portion of the second housing portion (see figures 2a-2b, first body 131, second body 132, plurality of slit 232, [0067, 0099-0102, 0130]).
Regarding claim 11, Kim further teaches the position where the first surface and the third surface are disposed side by side, the first, second, third, fourth, and fifth slits of the first side surface member of the first housing portion are symmetrical with the sixth, seventh, eighth, ninth, and tenth of the fourth sidewall portion of the second housing portion with respect to the folding axis (see figures 2a-2b, first body 131, second body 132, plurality of slit 232, [0067, 0099-0102, 0130]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.   The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

							/TUAN PHAM/                                                                            Primary Examiner, Art Unit 2649